Citation Nr: 0838538	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder.


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 to January 
1986 and from December 1986 to January 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim for an increased rating for the veteran's 
service-connected major depressive disorder is necessary 
prior to final appellate review. 

The claims file reflects that the veteran is currently 
assigned a 30 percent evaluation for major depressive 
disorder and the veteran essentially contends that the 
current evaluation assigned does not accurately reflect the 
severity of that disability.  The evidence for consideration 
in this case includes 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992)  

The record reflects that the veteran's most recent VA 
examination for depressive disorder was conducted in October 
2006.  Since his brother, who appears to be his primary 
caretaker, reported a worsening of his symptoms, the Board 
finds that a new examination is necessary in order to decide 
his claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In addition, the Board observes that the Court has recently 
provided additional guidance on the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008)  In that decision, the Court stated that for 
an increase compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or as the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  

It is not clear at this point whether the notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) provided to 
the veteran in this case satisfies the guidance provided by 
the Court in the Vazquez-Flores case.  However, since this 
case is being returned for additional evidentiary 
development, this matter can be addressed prior to final 
appellate review. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's recent guidance 
in the case of Vazquez-Flores v. Peake in 
connection with his current claim, 
including the criteria necessary for 
entitlement to a higher evaluation for his 
disability.

2.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his depressive disorder 
since October 2006.  If the veteran 
indicates that he has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file.

3.  The veteran should be afforded an 
examination to determine the severity of 
his depressive disorder.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's depressive disorder in detail.  
A clear rationale for any opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each disability 
be viewed in relation to its history 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for review. 


When the requested development has been completed the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




